Citation Nr: 1701432	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  11-15 670	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 RO decision.  In February 2012, the Veteran presented sworn testimony during a hearing before the undersigned Veterans Law Judge.  The Board remanded the appeal for further evidentiary development in February 2014.  Unfortunately, further development is needed at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action on his part is required.


REMAND

The Veteran contends that while his ship was docked in Bremerton, Washington, he experienced a stressor event which caused PTSD.  He relates that he was taking a walk and witnessed a gang murder; that he was immediately fearful of his life, turned and ran, but was injured in the melee.  He testified during the hearing on appeal that the Hell's Angels were responsible for the murder.  The Veteran's service treatment records reflect that in August 1970, the Veteran was on liberty and at the Food King on 6th Street, when he was hit on the right elbow with a helmet or a chain.  He states this injury occurred during the described incident.

One of the reasons the Board remanded the claim previously was to obtain further information in the attempt to confirm this historical event.  When the Appeals Management Center (AMC) requested historical information regarding the Bremerton, Washington Naval Shipyard in August 1970, the Naval History and Heritage Command replied that these documents had been temporarily stored while some construction was on-going, but that VA could check back in a few months.  The AMC did not do this; rather they determined that they would accept the Veteran's own account of his stressor, for purposes of this decision.  

The Board notes that the Veteran's own accounts of the event in question have varied somewhat over the years.  Therefore as the case must be remanded anyway, another request for the appropriate historical information regarding the Naval Shipyard in August 1970 should be made.  38 C.F.R. § 3.159.  

The Board also remanded to identify whether the Veteran had received any mental health treatment more proximate to service.  We noted that the Veteran had lived in Birmingham, Alabama prior to relocating to his current home, and that the record shows he received at least some VA medical care in that city.  The available records are obviously incomplete, however.  The AMC wrote the Veteran a letter in April 2014, in which they requested that he provide further information about his initial diagnosis of PTSD.  The Veteran may have misunderstood this request, however, because he replied with information only about very recent health care.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, upon remand, ALL treatment records pertaining to the Veteran from the Birmingham VA Medical Center and the Central Alabama Veterans Health Care system should be obtained for review by adjudicators.  

IF any of this new information bears upon the question of service connection for PTSD from a medical perspective, then an addendum to the April 2015 VA examination report should be obtained, so that the VA examiner can review all of the evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  Re-contact the Naval History and Heritage Command to request historical documents for the Bremerton, Washington, Naval Shipyard for the month of August 1970 to verify whether the base was essentially locked down due to this tension between the Navy and the Hell's Angels, with mediators called in to resolve the dispute.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile.

2.  If the stressor is not confirmed following the above development, then request ship logs for the U.S.S. Simon Lake for August 1970.  

3.  Obtain all records of VA medical treatment afforded to the Veteran at the Birmingham VA Medical Center and the Central Alabama Veterans Health Care System and all related clinics, after his discharge from service in December 1970 until the present time, for inclusion in the claims file.  All archived paper records should be retrieved from storage, and such efforts must be documented.

4.  IF any relevant records are obtained pursuant to the above requests, then the claims file should be returned to the examiner who conducted the April 2015 VA examination, so that he can review the entire file and determine whether any of the newly-obtained information affects his previously-formed medical nexus opinion.  

IF the same examiner is unavailable, then the file should be provided to a VA medical expert with similar credentials and experience for review.  If that expert deems that an in-person interview with the Veteran and/or additional testing would be helpful then such an interview and/or testing should be arranged.  

5.  After the development requested above has been completed, to the extent possible, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


